Title: From George Washington to Nicholas Cooke and Jonathan Trumbull, Sr., 15 July 1776
From: Washington, George
To: Cooke, Nicholas Sr.,Trumbull, Jonathan Sr.

 

Dear Sir.
Head-Quarters New York 15th July 1776

Since my last Two of the Enemies Ships, one of Forty the other twenty Guns, taking advantage of a strong Wind and Tide pass’d Us notwithstanding a warm fire from all our Batteries, they now lie in Taupan Sea between Twenty and thirty Miles up Hudsons-River, where no Batteries from Shore can molest them, their Views no doubt are to cut of all Communication between this and Albany by Water, which they effectually will do, If the Gundaloes, Row Gallies &c. from Providence and Connecticut were here I should think of makeing their Station uncomfortable, If possible I must request they may be sent on, as soon as conveniently may be, I have wrote Gove[r]nor Trumbull, requesting the same of him, ’tis not unreasonable to suppose these Ships have a number of Small Arms on Board which are intended to put into the hands of the disaffected on the North River and in the back parts of this Province when a favorable Opportunity may offer for their makeing use of them against Us, I am sorry to say their numbers by the best Information I can get are, great.
We have one large Row-Galley compleated and another which will be ready by the time those arrive from Providence and Connecticut, the whole when collected will be sufficient to Attack the two Ships up the River, if no material Alteration between this time and their Arrival, the Channel they now lie in is so narrow—they cannot work their Guns to Advantage, Lord Howe arrived on Fryday last—his fleet cannot be far of—I have the Honor to be with Esteem sir Yo. Most Hume Servt

Go: Washington

